DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.

Response to Arguments
Applicant's arguments regarding the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Applicant argues "Applicant has amended the claims to address the concerns raised in the Office Action [regarding 35 U.S.C. 112(b)]. Applicant submits that the pending claims are clear and definite" (Remarks, pgs. 11-12).  However, no amendments have been made to the claims that were rejected under 35 U.S.C. 112(b), and they are still considered to be indefinite for the reasons outlined in the rejections below.
Applicant's arguments regarding the prior art rejections fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Examiner notes that, in light of the claim amendments, the rejections below have been updated to convert one or more obviousness rejections into anticipation rejections.
Any remaining arguments are considered moot based on the foregoing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10-15, and 18-20 of U.S. Patent No. 10,403,042.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims merely broaden the scope or rephrase the limitations of the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24, 27, 29-32, and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 recites "the user activity" in line 4, which lacks proper antecedent basis, and therefore the scope of the claim is unclear because it is unclear to which user activity this recitation refers.
Claim 27 recites "the … second elements of overlay video content" in line 2, which lacks proper antecedent basis, and therefore the scope of the claim is unclear because it is unclear to which element the second elements refers.
Claim 29 recites "wherein: the system further comprises generating …" but it is unclear how a system can comprise method steps.  A system can contain components that execute method steps, but a system cannot comprise method steps per se.  Claim 30 depends on claim 29 but fails to cure the cited deficiencies. 

Claim 31 recites "the user activity" in line 3, which lacks proper antecedent basis, and therefore the scope of the claim is unclear because it is unclear to which user activity this recitation refers.
Claim 34 is rejected for the same reasons as claim 27.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 25-30, 32-37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMarco et al. (US 2007/0260677; hereinafter "DeMarco").
Regarding claim 21, DeMarco discloses A computer-implemented method, comprising: receiving, by a processor of a user device, playlist data from an overlay video system for displaying augmented video content on a display of the user device ("the server sends at least the following to the client: … playlist data associated with the selected video," para. 20),  the playlist data including identifying information for one or more elements of video content, one or more overlay content elements, one or more display times of the overlay content elements, and one or more display positions of the overlay content elements ("The playlist data includes sequence and timing information for ; parsing, by the processor of the user device, the playlist data to obtain the identifying information of the one or more elements of video content, the one or more overlay content elements, the one or more display times of the overlay content elements, and the one or more display positions of the overlay content elements (the playlist data is inherently parsed in order for the client to use the data contained therein); generating, by the processor of the user device, augmented video content in accordance with the playlist data, by merging a first overlay content element into a first element of video content at a first display time and at a first display position; generating one or more electronic instructions to present the augmented video content to the user ("The controller sequences and merges the video content and each associated overlay into an integrated media sequence that is played to the user via the browser using player and in accordance with the playlist," para. 20); detecting a first triggering event during the presentation of the augmented video content, the first triggering event being associated with an expiration of the first overlay content element; and generating, by the processor of the user device, modified augmented video content in response to one of the first triggering event and a second triggering event ("transition/effect information specifying how to manipulate the overlay (e.g., how to move the overlay, or change its size, or cause a fade/dissolve, over time)," para. 19; "On Event: video.time 'near' timepoint + timepoint.duration … Hide tag.content," para. 20).
Regarding claim 22, DeMarco discloses generating one or more electronic instructions to present the augmented video content within a corresponding container ("an integrated media sequence that is played … using player 14 [of Fig. 1]," para. 20); and the merged first element of overlay content obscures at least a portion of the video content element presented within the corresponding container ("Overlays can be transparent … or blocking," para. 18).
Regarding claim 23, DeMarco discloses wherein the merging of the first element of overlay content comprises establishing one or more spatial positions associated with the presentation of the first overlay content element within the corresponding container ("location information indicating a coordinate within the video for displaying each overlay," para. 19).
Regarding claim 25, DeMarco discloses obtaining (i) a duration associated with the merged first overlay content element (e.g. "timepoint.duration" of Table 1) and (ii) a current playback position of augmented video content (e.g. "video.time" of Table 1); determining whether a difference between the current playback position and the first temporal position exceeds the duration; and detecting the first triggering event when the difference exceeds the duration (e.g. "On Event: video.time 'near' timepoint + timepoint.duration … Hide tag.content" of Table 1).
Regarding claim 26, DeMarco discloses wherein the video content element further merges overlay content into underlying video content and includes interactive elements configured to provide a link to additional content related to the overlay content ("Overlays … may include link information that allows a user to automatically retrieve further information by clicking on a representation of the overlay when it is displayed," para. 18).
Regarding claim 27, DeMarco discloses wherein the first or second elements of overlay video content comprise at least one of social media content, secondary video content, or cross-platform electronic content ("the video box on the lower left portion of FIGS. 4A and 4B," para. 18).
Regarding claims 28-30 and 32-34, they are rejected using the same citations and for the same reasons as the rejection of claims 21-23 and 25-27, respectively
Regarding claims 35-37, 39, and 40, they are rejected using the same citations and for the same reasons as the rejection of claims 21-23, 25, and 26, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over DeMarco in view of Lieb et al. (US 2009/0271269; hereinafter "Lieb").
Regarding claim 24, DeMarco does not disclose collecting performance data corresponding to the one or more overlay content elements and generating a report based on the user activity and performance data; and selecting one or more future overlay content elements based on the report.
In the same art of displaying videos with overlays, Lieb teaches collecting performance data corresponding to the one or more overlay content elements and generating a report based on the user activity and performance data; and selecting one or more future overlay content elements based on the report ("When the viewer clicks on the image highlights or clicks on any links or buttons within the Ad Window, the viewer can then directed to the advertiser's desired location, for example a website … the advertiser can choose to place tracking code on advertiser's site to report to the Controller (or can otherwise report) when a viewer referred by the Controller has made a purchase or performed a desired action … the Controller can use this data to gauge the effectiveness of each advertisement, and use it when deciding which advertisements to display," para. 24).

Regarding claim 31, it is rejected using the same citations and for the same reasons as the rejection of claim 24.
Regarding claim 38, it is rejected using the same citations and for the same reasons as the rejection of claim 24, with the additional limitation of identifying user activity on websites corresponding to the one or more overlay content elements clicked on by the user (Lieb, para. 24; see claim 24 for motivation to combine).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611